EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Wall (Reg. # 50,743) on 02/08/2022.
The application has been amended as follows: 
1.	(Currently amended) A method performed by a wireless device for lean carrier operation during which Cell-specific Reference Signals (CRSs) are transmitted by a base station using a reduced bandwidth during an inactive time of a Discontinuous Reception (DRX) mode of operation excluding a Warm Up (WU) period that occurs immediately before a DRX active time and a Cool Down (CD) period that occurs immediately after the DRX active time, the method comprising:
determining a number M of subframes to comprise the WU period;
determining a number N of subframes to comprise the CD period; and
transmitting an indication of the determined numbers M and N to the base station currently serving the wireless device,
wherein transmitting the determined numbers M and N comprises: 
	transmitting information that defines or identifies a previously defined Supplementary Activity Configuration (SAC) which specifies values for the numbers M and N, wherein the SAC specifies a bandwidth or set of frequency resources used during lean carrier operation and a set of symbols or resource elements within a resource block comprised in WU and/or CD subframes, wherein the SAC identifies one or more operations of the wireless device for which the SAC is needed, and 
wherein the method further comprises receiving, by the wireless device, an indication of a number K indicating a number of subframes comprising the WU period and a number L indicating a number of subframes comprising the CD period, wherein the number K is same as or different from the number M and wherein the number L is same as or different from the number N, and wherein receiving the indication of the numbers K and L comprises:
receiving information that defines or identifies a previously defined SAC which specifies values for the numbers K and L, or
receiving the numbers K and L.

2. 	(Previously Presented) The method of claim 1, wherein the number M and/or N is determined based at least in part on one or more criteria for operation of the wireless device during the lean carrier operation, the criteria comprising:
a coverage enhancement level of the wireless device;
a battery life of the wireless device;
a required signal quality at the wireless device;
a required target quality at the wireless device;
a bandwidth of a CRS during a reduced bandwidth transmission;
a bandwidth of the CRS during a non-reduced bandwidth transmission;
and/or a DRX cycle configuration.

3-6. 	(Canceled) 

7. 	(Currently amended) The method of claim [[3]]1, wherein transmitting the indication of the determined numbers M and N comprises:
transmitting the numbers M and N, and/or
transmitting a value delta M indicating a difference between the number M and a number of WU subframes currently used by the wireless device and transmitting a value delta N indicating a difference between the number N and a number of CD subframes currently used by the wireless device.

8-15. (Canceled)

16. 	(Currently amended) The method of claim [[9]]1, wherein receiving the indication of the numbers K and L comprises receiving a value deltaK indicating a difference between the 


17. 	(Currently amended) The method of claim [[9]]1, wherein the indication of the numbers K and L is received from the base station currently serving the wireless device and/or a base station other than the base station currently serving the wireless device and/or a base station of a cell that is a candidate target for handover of the wireless device.

18-19. (Canceled)

20. 	(Currently amended) A method performed by a base station for lean carrier operation during which Cell-specific Reference Signals (CRSs) of a cell are transmitted by the base station using a reduced bandwidth during an inactive time of a Discontinuous Reception (DRX) mode of operation of a wireless device excluding a Warm Up (WU) period that occurs immediately before a DRX active time and a Cool Down (CD) period that occurs immediately after the DRX active time, the method comprising:
determining a number K of subframes to comprise the WU period;
determining a number L of subframes to comprise the CD period; and
transmitting an indication of the determined numbers K and L to another node, 
wherein the number K and/or L is determined based at least in part on an indication of numbers M and/or N, respectively, received from the wireless device, wherein the number M indicates a number of subframes to comprise the WU period and the number N indicates a number of subframes to comprise the CD period,
wherein the received indication of the numbers M and N comprises received values for the numbers M and N and/or information that defines or identifies a previously defined Supplementary Activity Configuration (SAC) which specifies values for the numbers M and N, and wherein the number K is set to the value of the number M and the number L is set to the value of the number N, and
wherein the numbers K and L are determined by applying an operation on the values of the numbers M and N, respectively, or based at least in part on a plurality of values of the numbers M and N, respectively, received from a plurality of wireless devices in the same cell, or based at least in part on an activity state of at least one wireless device in the cell.

21-27. (Canceled)

28. 	(Previously presented) The method of claim 20, further comprising:
configuring the number K of WU subframes and/or the number L of CD subframes in the cell, and/or 
adapting a DRX configuration based at least in part on values of the number K and/or L, and/or
adapting scheduling of uplink and/or downlink signals to the wireless device.

29-30. (Canceled)

31. 	(Previously Presented) The method of claim 20, wherein transmitting the indication of the determined numbers K and L to another node comprises transmitting the indication to the wireless device and/or transmitting the indication to another base station.

32-34. (Canceled)

35. 	(Previously Presented) The method of claim 20, wherein the number K and/or L is determined based at least in part on one or more characteristics of the cell, the one or more characteristics comprising:
a transmit power of the base station or wireless device;
available or unused subframes;
interference at the wireless device in the cell;
received signal quality measurement results from the wireless device;
transmit power used in a neighboring cell; and/or
cell-to-cell interference.


37. 	(Canceled)

38. 	(Previously Presented) The method of claim 36, wherein a composite value K' is determined based on the number K and a value of the number M indicated by the wireless device and wherein a composite value L' is determined based on the number L and a value of the number N indicated by the wireless device.

39. 	(Previously presented) The method of claim 20, further comprising: 
	determining the number K and L based at least in part on the plurality
of values of the numbers M and N, respectively, received from a plurality of wireless devices in the same cell and determining a common Supplementary Activity Configuration (SAC) that accommodates reference signals to be used by the plurality of wireless devices.

40. 	(Previously presented) The method of claim 39, wherein determining the common
SAC comprises performing a function on a plurality of SACs for a same or similar wireless device operation or having overlapping time and/or frequency resources.

41. 	(Currently amended) A wireless device for lean carrier operation during which Cell-specific Reference Signals (CRSs) are transmitted by a base station using a reduced bandwidth during an inactive time of a Discontinuous Reception (DRX) mode of operation excluding a Warm Up (WU) period that occurs immediately before a DRX active time and a Cool Down (CD) period that occurs immediately after the DRX active time, the wireless device comprising:
	processing circuitry configured to perform: 
determining a number M of subframes to comprise the WU period;
determining a number N of subframes to comprise the CD period;

transmitting an indication of the determined numbers M and N to the base station currently serving the wireless device; and
power supply circuitry configured to supply power to the wireless device
wherein transmitting the indication of the determined numbers M and N comprises: 
	transmitting information that defines or identifies a previously defined Supplementary Activity Configuration (SAC) which specifies values for the numbers M and N, wherein the SAC specifies a bandwidth or set of frequency resources used during lean carrier operation and a set of symbols or resource elements within a resource block comprised in WU and/or CD subframes, wherein the SAC identifies one or more operations of the wireless device for which the SAC is needed, and 
wherein the method further comprises receiving, by the wireless device, an indication of a number K indicating a number of subframes comprising the WU period and a number L indicating a number of subframes comprising the CD period, wherein the number K is same as or different from the number M and wherein the number L is same as or different from the number N, and wherein receiving the indication of the numbers K and L comprises:
receiving information that defines or identifies a previously defined SAC which specifies values for the numbers K and L, or
receiving the numbers K and L.

42. 	(Currently amended) A base station for lean carrier operation during which Cell-specific Reference Signals (CRSs) of a cell are transmitted by the base station using a reduced bandwidth during an inactive time of a Discontinuous Reception (DRX) mode of operation of a wireless device a Warm Up (WU) period that occurs immediately before a DRX active time and a Cool Down (CD) period that occurs immediately after the DRX active time, the base station comprising:
	processing circuitry configured to perform:
determining a number K of subframes to comprise the WU period;
determining a number L of subframes to comprise the CD period; and
transmitting an indication of the determined numbers K and L to another node; and
	power supply circuitry configured to supply power to the wireless device,
wherein the number K and/or L is determined based at least in part on an indication of numbers M and/or N, respectively, received from the wireless device, wherein the number M indicates a number of subframes to comprise the WU period and the number N indicates a number of subframes to comprise the CD period,
wherein the received indication of the numbers M and N comprises received values for the numbers M and N and/or information that defines or identifies a previously defined Supplementary Activity Configuration (SAC) which specifies values for the numbers M and N, and wherein the number K is set to the value of the number M and the number L is set to the value of the number N, and
wherein the numbers K and L are determined by applying an operation on the values of the numbers M and N, respectively, or based at least in part on a plurality of values of the numbers M and N, respectively, received from a plurality of wireless devices in the same cell, or based at least in part on an activity state of at least one wireless device in the cell.

43-72. (Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving A method performed by a wireless device for lean carrier operation during which Cell-specific Reference Signals (CRSs) are transmitted by a base station using a reduced bandwidth during an inactive time of a Discontinuous Reception (DRX) mode of operation excluding a Warm Up (WU) period that occurs immediately before a DRX active time and a Cool Down (CD) period that occurs immediately after the DRX active time, the method comprising: determining a number M of subframes to comprise the WU period; determining a number N of subframes to comprise the CD period; and transmitting an indication of the determined numbers M and N to the base station currently serving the wireless device, wherein transmitting the determined numbers M and N comprises: transmitting information that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAE S LEE/Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415